            Case 5:12-cr-40089-DDC Document 70 Filed 05/12/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                                 Case No. 12-40089-01-DDC
v.

VASHAWN FITZPATRICK (01),

          Defendant.


                                 MEMORANDUM AND ORDER

          This matter comes before the court on pro se1 defendant Vashawn Fitzpatrick’s

K.S.A. 22-4401 Request For Mandatory Disposition Of Detainer (Doc. 45), K.S.A. 22-4401

Request For Mandatory Disposition Of Detainer (Doc. 47), K.S.A. 22-4401 Request For

Mandatory Disposition Of Detainer (Doc. 48), and Request For Release (Doc. 69). For the

reasons described below, the court denies Mr. Fitzpatrick’s motions for mandatory disposition of

detainer and dismisses his motion for release for lack of jurisdiction.

     I.      Background

          On March 28, 2013, Mr. Fitzpatrick pleaded guilty to one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g). On July 1, 2013, the court sentenced

Mr. Fitzpatrick to 60 months in prison and three years of supervised release.

          On November 15, 2018, the court ordered Mr. Fitzpatrick’s arrest on a petition for

revocation of his term of supervised release. See Petition for Warrant or Summons for Offender



1
         Because Mr. Fitzpatrick proceeds pro se, the court construes his filings liberally and holds them
to a less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
           Case 5:12-cr-40089-DDC Document 70 Filed 05/12/20 Page 2 of 5




Under Supervision (Doc. 41). Because Mr. Fitzpatrick was in state custody, federal law

enforcement officers did not arrest him until he was released from state custody on October 21,

2019. On December 17, 2019, the court revoked Mr. Fitzpatrick’s term of supervised release

and sentenced him to 16 months in prison and one year of supervised release. See Judgment In

A Criminal Case (Doc. 68) at 2–3.

         Mr. Fitzpatrick currently is confined at FCI El Reno in El Reno, Oklahoma. As of

May 6, 2020, no inmates or staff members at this facility have tested positive for COVID-19.

See BOP, COVID-19 Cases, accessed May 6, 2020, https://www.bop.gov/coronavirus/. Mr.

Fitzpatrick has chronic asthma, which places him at serious risk of severe illness should he

contract COVID-19.

   II.      Analysis

         In his present motions, Mr. Fitzpatrick seeks two forms of relief. First, Mr. Fitzpatrick

seeks a timely resolution of his supervised release proceeding. Second, Mr. Fitzpatrick seeks

release from prison for his remaining term based on the COVID-19 pandemic. The court

addresses each argument in turn, below.

                A. Motions Related To Disposition Of Detainer

         Liberally construing Mr. Fitzpatrick’s motions for disposition of detainer, he claims that

federal law enforcement officers must arrest him and pursue revocation of his supervised release

within 180 days of the initial petition. Mr. Fitzpatrick invokes his rights under the Mandatory

Disposition of Detainers Act, Kan. Stat. Ann. § 22–4301 et seq., but that state statute does not

bind federal law enforcement authorities. Mr. Fitzpatrick apparently intends to invoke his rights

under the Interstate Agreement on Detainers (“IAD”), U.S.Const., Art. I, § 10, cl. 3; which is a




                                                  2
          Case 5:12-cr-40089-DDC Document 70 Filed 05/12/20 Page 3 of 5




congressionally sanctioned interstate compact within the Compact Clause of the Constitution of

the United States. Carchman v. Nash, 473 U.S. 716, 719 (1985).

       Initially, the court must deny Mr. Fitzpatrick’s motions for disposition of detainer as

moot because the court already has entered final judgment in his supervised release revocation

proceeding. And even if not moot, Mr. Fitzpatrick has not shown a substantive violation of the

IAD. While the IAD requires timely disposition of a charge made by an untried indictment,

information or complaint, it does not apply to detainers based on petitions to revoke supervised

release. See id. at 725 (probation-violation charge is not an “untried indictment, information or

complaint” within Article III of IAD); United States v. Gomez-Diaz, 415 F. App’x 890, 894–95

(10th Cir. 2011) (IAD “clearly does not apply to supervised release revocation detainers”);

United States v. Romero, 511 F.3d 1281, 1284 (10th Cir. 2008) (“Parolees . . . have no legal right

to receive an immediate hearing on their supervised release revocation.”). Here, Mr. Fitzpatrick

was not entitled to a revocation hearing in our court until after he was taken into federal custody

on the arrest warrant. See Gomez-Diaz, 415 F. App’x at 895; see also Romero, 511 F.3d at 1284

(district court decision to wait to hold a hearing until after prisoner completed state court

confinement was not unreasonable). The court therefore denies Mr. Fitzpatrick’s request for

relief under the IAD.

               B. Motion For Release

       Mr. Fitzpatrick seeks release based on the COVID-19 pandemic under both the

Coronavirus Aid, Relief and Economic Security Act (“CARES Act”), Pub. L. No. 116-136

(enacted March 27, 2020), 134 Stat. 281, and the compassionate release statute, 18 U.S.C.

§ 3582(c)(1)(A). For the reasons described below, and based on the present record, the court

lacks jurisdiction to grant relief under either provision.



                                                   3
          Case 5:12-cr-40089-DDC Document 70 Filed 05/12/20 Page 4 of 5




                       1.      CARES Act

       Before a prisoner’s release at the end of his custody sentence, the Director of the Bureau

of Prisons (“BOP”) may “place a prisoner in home confinement for the shorter of 10 percent of

the term of imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). But the

recently-enacted CARES Act expands the BOP’s discretion in ordering home confinement. It

provides: “the Director of [BOP] may lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement under . . . [§] 3624(c)(2).”

CARES Act, § 12003(b)(2), 134 Stat. at 516.

       The CARES Act authorizes the BOP—not courts—to approve home confinement for a

remaining term of imprisonment. United States v. Nash, No. 19-40022-01-DDC, 2020 WL

1974305, at *2 (D. Kan. Apr. 24, 2020); see United States v. Read-Forbes, No. 12-20099-01-

KHV, 2020 WL 1888856, at *5 (D. Kan. Apr. 16, 2020) (“While the CARES Act gives the BOP

broad discretion to expand the use of home confinement during the COVID-19 pandemic, the

Court lacks jurisdiction to order home detention under this provision.”). Accordingly, the court

dismisses Mr. Fitzpatrick’s request under the CARES Act for lack of jurisdiction.

                       2.      Compassionate Release Statute, 18 U.S.C. § 3582(c)(1)(A)

       Under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), after considering the

factors set forth in section 3553(a) to the extent that they apply, the court may order release for

“extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). The court has

jurisdiction to order relief under the statute, however, only on a motion filed by the BOP or one

filed by a defendant after he “has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.



                                                  4
          Case 5:12-cr-40089-DDC Document 70 Filed 05/12/20 Page 5 of 5




§ 3582(c)(1)(A). Because Mr. Fitzpatrick does not allege that he has exhausted administrative

remedies or that the BOP has failed to act within 30 days of his request to the warden, the court

lacks jurisdiction to grant relief under the compassionate release statute. Id.; see United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (defendant’s failure to exhaust administrative remedies

“present[ed] a glaring roadblock foreclosing compassionate release” under § 3582(c)(1)(A)).

       IT IS THEREFORE ORDERED BY THE COURT THAT Vashawn Fitzpatrick’s

K.S.A. 22-4401 Request For Mandatory Disposition Of Detainer (Doc. 45), K.S.A. 22-4401

Request For Mandatory Disposition Of Detainer (Doc. 47), and K.S.A. 22-4401 Request For

Mandatory Disposition Of Detainer (Doc. 48), are denied.

       IT IS THEREFORE ORDERED BY THE COURT THAT Vashawn Fitzpatrick’s

Request For Release (Doc. 69) is dismissed for lack of jurisdiction.

       IT IS SO ORDERED.

       Dated this 12th day of May, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  5
